                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     EUGENE RAH,                                        CASE NO. 14-cv-05603-YGR
                                   7                   Plaintiff,
                                                                                            ORDER DISMISSING ACTION
                                   8             vs.
                                                                                            Re: Dkt. No. 115
                                   9     ASIANA AIRLINES INC, ET AL.,
                                  10                   Defendants.

                                  11

                                  12          The Court has received parties’ joint status report filed on June 6, 2019. (Dkt. No. 115.)
Northern District of California
 United States District Court




                                  13   Therein, parties “ask the Court to dismiss the [above-]captioned matter in its entirety.” (Id.)

                                  14   Pursuant to that request, the Court hereby DISMISSES the above-captioned action.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: June 11, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  18                                                       UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
